Exhibit 10.11

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 27th
day of February 2008, by and between Liberman Broadcasting, Inc., a Delaware
corporation (the “Company”), and Wisdom Lu (the “Employee”).

WHEREAS, Company and Employee both desire to enter into an employment
relationship and believe it to be in their mutual interest to set forth in
writing all the terms and conditions thereof; and

WHEREAS, this Agreement shall govern the employment relationship between the
parties from and after the date stated above and supersedes and negates all
previous agreements made between the parties, whether written or oral, relating
to Employee’s employment with the Company;

NOW, THEREFORE, in consideration of the foregoing, and the mutual promises and
covenants contained below, the parties agree as follows:

 

I. EMPLOYMENT.

A. POSITION. The Company hereby engages Employee on an exclusive basis to render
personal services as Chief Financial Officer of the Company and its respective
subsidiaries (collectively the “LBI Entities”). Employee shall perform such
duties and have such responsibilities related to her position as Chief Financial
Officer as assigned from time to time by the Company. Such duties and
responsibilities shall in any event include, without limitation, overall
responsibility and supervision of the LBI Entities’ corporate finance,
accounting, tax, control, insurance, human resources and any other financial
matters. Without limiting the generality of the foregoing, such duties and
responsibilities shall include without limitation (a) managing the LBI Entities’
accounting department (including internal controls), (b) raising capital,
(c) managing relationships with the LBI Entities’ creditors and other investment
banks, commercial banks and lending institutions, and insurers, (d) interacting
with financial analysts and rating agencies, (e) managing cash, (f) budgeting,
(g) overseeing the LBI Entities’ audits, (h) overseeing and adhering to all
Securities and Exchange Commission (“SEC”) reporting obligations, (i) overseeing
and adhering to all other reporting obligations to other government



--------------------------------------------------------------------------------

agencies and to creditors, (j) overseeing and managing investor relations,
(k) overseeing insurance, risk management, compliance and litigation for the LBI
Entities, (l) overseeing and managing human resources for the LBI Entities, and
(m) any other duties and responsibilities as assigned from time to time by the
Chief Executive Officer, President, Executive Vice President or the Board of
Directors of the Company. Employee hereby accepts such employment and agrees to
devote her full employment energies, interest, abilities and time to the
performance of Employee’s duties to the Company. Employee shall promptly and
faithfully comply with all the rules and regulations of applicable governmental
regulatory agencies and with the reasonable instructions, directions, requests,
rules and regulations of the Company in connection with the performance of
Employee’s duties.

B. TERM. The initial term of employment under this Agreement shall be for a
period commencing on March 24, 2008 (the “Effective Date”) and continuing,
subject to the provisions of this Agreement, until March 31, 2013.

C. OPTION TO EXTEND. Unless this Agreement has been otherwise terminated
pursuant to the terms of this Agreement, the Company shall have two
(2) irrevocable options to extend this Agreement beyond its initial five-year
term for two (2) additional periods of one (1) year each under the terms and
conditions set forth herein. The options will be exercised automatically by the
Company unless written notice that the Agreement will not be extended is given
to Employee by Company at least ninety (90) days prior to the expiration of the
initial term or any renewal term.

D. EXCLUSIVE NATURE OF SERVICES. During the term of this Agreement, including
any option term, Employee’s services shall be exclusive in the field of
electronic communication (including, without limitation, all forms of radio and
television).

 

II. COMPENSATION.

A. SALARY. During the initial term of this Agreement, the Company shall pay to
Employee a salary at the rate of Four Hundred Thousand Dollars ($400,000.00) per
annum (less taxes and required withholdings). Employee’s salary shall be paid
periodically in accordance with the Company’s normal payroll practices. Assuming
Employee’s continued employment, the annual rate of salary shall increase by
five percent on April 1, 2009 and each April 1 thereafter during the term of
this Agreement.

 

2



--------------------------------------------------------------------------------

B. BONUS. Each twelve (12) month period during the term of this Agreement
(including any option terms), the first such period to commence on April 1,
2008, Employee shall be eligible to receive any and/or all of the following
bonuses so long as Employee (i) has remained in the position of Chief Financial
Officer for the entire applicable twelve (12) month period; and (ii) has
performed fully all material obligations hereunder:

1. In the event that Employee has remained in the position of Chief Financial
Officer until March 31, 2009 and has performed fully all material obligations
under this Agreement, Company shall pay to Employee a bonus in the amount of One
Hundred Thousand Dollars ($100,000).

2. In the event that Employee has remained in the position of Chief Financial
Officer until the last day of March, 2010 and each March thereafter during the
term of this Agreement and has performed fully all material obligations under
this Agreement, Company may in its discretion pay to Employee a bonus in an
amount up to Twenty-Five Percent (25%) of the Employee’s then-current annual
base salary. The amount of each such bonus, if any, shall be determined by the
Company’s Board of Directors in its sole discretion according to the achievement
by Employee of annual objectives set by the Board.

Employee’s interest in any and all bonuses under this Section II.B shall not
vest until the date upon which the Company would be obligated to tender payment
for the particular bonus. Any bonuses earned under this section shall be paid to
Employee within 30 days of the close of the applicable 12 month period for which
the bonus is calculated. In the event Employee contends that any bonus has not
been properly paid under this Agreement, Employee shall give written notice to
the Company, and the Company shall have thirty (30) days to cure any defect in
Employee’s bonus payment.

Notwithstanding anything to the contrary above (including Section II.B(2)
above), if and to the extent required under stock exchange rules or law,
following an initial public offering of the common stock of the Company, the
Employee’s bonus shall be determined by a compensation committee or in such
other manner as the Company determines satisfies such applicable rules or laws.

 

3



--------------------------------------------------------------------------------

C. HEALTH INSURANCE. During the term of this Agreement, the Company shall pay
all necessary premiums for Employee and her dependents to participate in any
medical insurance plan and dental insurance plan that may then be available to
employees of the Company. Currently, the group health plan for the Company’s
employees is provided by Guardian. The Company reserves the right to change the
insurance carrier and the level and amount of insurance benefits available to
employees of the Company, and reserves the right to terminate said benefits at
any time.

D. EXPENSES. The Company shall reimburse Employee, pursuant to the Company’s
expense policies, for reasonable expenses incurred in the performance of
Employee’s duties as Chief Financial Officer. Such expenses may include
reasonable business client entertainment expenses. Any question about the
reasonableness of an expense shall be resolved by the Company’s President in the
President’s sole discretion.

E. OPTION GRANT. The Company shall grant Employee an option (the “Option”) to
purchase shares of the Company’s Class A common stock representing, on a fully
diluted basis as of the date of the grant, three-quarters of one percent (0.75%)
of the outstanding shares of the Company’s common stock. Assuming Employee’s
continued employment, the Option shall vest and become exercisable in five equal
annual installments (0.15%) on the last day of March of each year, commencing
with March 31, 2009. The exercise price of the Option shall be the fair market
value per share of the Company’s common stock as of the date of grant, which in
the absence of a subsequent independent valuation, the parties intend to be the
price paid per common share in the July, 2007 acquisition of shares of Class A
common stock of the Company by Ernesto Cruz (which price was substantially
identical to the price paid by Oaktree Capital Management and Tinicum Capital
Partners for their acquisitions in 2007 of Class A common stock of the Company).
The Option shall be granted pursuant to an option plan to be adopted by the
Company, and shall be subject to the terms and conditions (including but not
limited to terms and conditions regarding adjustments in the event of changes in
the Company’s capital structure) generally applicable to option grants under
such plan.

 

4



--------------------------------------------------------------------------------

F. OTHER BENEFITS. Employee shall be entitled during the term of this Agreement,
including option terms, to participate in benefit plans or policies generally
applicable to employees of the Company, including but not limited to, all
retirement, deferred compensation and similar plans and programs generally
available to other employees of the Company as in effect from time to time,
subject to any legally required restrictions specified in such plans and
programs.

 

III. TERMINATION PRIOR TO EXPIRATION OF AGREEMENT.

A. DISABILITY. If Employee becomes disabled due to sickness or accident during
the term of this Agreement, including any option terms, and is no longer able to
perform the essential functions of the job with or without reasonable
accommodation, and such disability continues for more than ten (10) consecutive
weeks, the Company, in its sole discretion, may either (1) suspend Employee’s
obligation to render services hereunder and the Company’s obligation to pay
Employee under the terms of this Agreement during the continuation of such
disability, or (2) terminate this Agreement immediately; provided, however, that
nothing in this agreement shall limit Employee’s right to any disability leave
provided under the California Pregnancy Disability Leave law or similar
applicable law. If Employee is terminated as the result of disability, the
Company shall not be obligated to make any further payments to Employee
hereunder, except amounts due as salary and bonuses earned at the time of such
termination.

B. RESIGNATION OR DEATH. The Employee may resign her position at any time. In
the event of Employee’s resignation or death during the term of this Agreement,
including any option terms, this Agreement shall terminate and the Company shall
have no further obligation to Employee or Employee’s surviving spouse, estate or
legal representatives, except amounts due as salary and bonuses earned at the
time of such termination.

C. TERMINATION FOR CAUSE. The Company may terminate this Agreement at any time
for “Cause” as hereinafter defined. “Cause” shall be determined by the Board of
Directors of the Company (the “Board”) and shall mean any of the following:
(1) personal

 

5



--------------------------------------------------------------------------------

dishonesty by Employee involving Company business; (2) breach of fiduciary duty
by Employee to the Company involving personal profit; (3) commission of a felony
by Employee which in the Company’s judgment has or may have an adverse effect on
the Company’s business or reputation; (4) Employee’s use of any illegal drug,
narcotic, or excessive amounts of alcohol (as determined by the Company in its
discretion) on Company property or at a function where Employee is working on
behalf of the Company; (5) Employee’s willful refusal to comply with reasonable
requests made of Employee by the Company’s Chief Executive Officer, the
Company’s President or Executive Vice President; (6) a breach by Employee of any
material provision of this Agreement; or (7) a breach by Employee of Section
III(D) of this Agreement.

If the Company terminates this Agreement for cause, the Company shall not be
obligated to make any further payments to Employee hereunder, except amounts due
as salary and bonuses earned at the time of such termination, and any
outstanding portion of the Option or any other equity award shall be immediately
forfeited, regardless of whether it was then exercisable.

D. PUBLIC MORALS. If Employee commits any act or becomes involved in any
situation, or occurrence, which degrades Employee in society, or brings Employee
into public disrepute, contempt, scandal or ridicule, or which justifiably
shocks, insults or offends the community, or which reflects negatively upon
Employee, the Company, a sponsor or a licensee of the Company’s stations, or if
publicity is given to any such conduct, commission or involvement on the part of
Employee, which occurred prior to the date of this Agreement, the Company shall
have the right to terminate this Agreement immediately.

E. FORCE MAJEURE. If during the term of this Agreement, due to labor disputes,
government regulations, or because of the failure of broadcasting facilities due
to war or other calamity (collectively, “Force Majeure”) the Company in good
faith believes it is unable to utilize Employee’s services, the Company shall
have the right upon twenty-four (24) hours prior notice to Employee to suspend
Employee’s services for the duration of such Force Majeure, or for any part
thereof, and no compensation will be paid or accrue to Employee during any such
period of suspension; provided that such suspension shall end as soon as such
Force Majeure terminates.

 

6



--------------------------------------------------------------------------------

F. TERMINATION WITHOUT CAUSE AND RESIGNATION FOR GOOD REASON. The Company may
terminate Employee’s employment at any time without Cause or Employee’s
disability. In the event the Company terminates Employee’s employment without
Cause or Employee’s disability, or the Employee resigns for Good Reason
following a Change of Control Event, as such terms are defined in Section III(G)
below, during the term of this Agreement, including any option terms, this
Agreement shall terminate and the Company shall have no further obligation to
Employee or Employee’s surviving spouse, estate or legal representatives, except
that (1) the Company shall pay Employee any amounts due as salary and bonuses
earned at the time of such termination, (2) the Company shall continue the
payment of Employee’s base salary for a period of twelve (12) months following
such termination, and (3) during the post-employment exercise period provided
under the Company’s option plan with respect to the Option, the Employee shall
be entitled to exercise the then-vested portion of the Option.

G. GOOD REASON. If, during the term of this Agreement there is a Change of
Control Event (as defined below), and thereafter (but within the term of this
Agreement) the Company or its successor either (i) demotes Employee, or
(ii) changes the location at which Employee is primarily employed to a location
more than fifty (50) miles from Burbank, California, Employee shall, during the
ninety (90) day period following the announcement of or notice to Employee of
such change of location, be entitled to notify the Company or its successor that
Employee intends to resign for “Good Reason.” Employee’s notice of resignation
for Good Reason shall specify the date of resignation, which shall be no less
than ninety (90) days following Employee’s notice of resignation, unless the
Company or its successor agrees to a shorter period. “Change in Control Event”
means any of the following:

 

  (a) Approval by stockholders of the Company (or, if no stockholder approval is
required, by the Board alone) of the complete dissolution or liquidation of the
Company, other than in the context of a Business Combination that does not
constitute a Change in Control Event under paragraph (c) below;

 

  (b)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined

 

7



--------------------------------------------------------------------------------

 

voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this paragraph (b), the
following acquisitions shall not constitute a Change in Control Event; (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate or a successor, (D) any acquisition
by any entity pursuant to a Business Combination, (E) any acquisition by a
Person described in and satisfying the conditions of Rule 13d-1(b) promulgated
under the Exchange Act, or (F) any acquisition by a Person who is the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
50% or more of the Outstanding Company Common Stock and/or the Outstanding
Company Voting Securities on the Effective Date (or an affiliate, heir,
descendant, or related party of or to such Person);

 

  (c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any
corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company (a
“Subsidiary”), a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)), and (2) no Person (excluding any individual or
entity described in clauses (C), (E) or (F) of paragraph (b) above) beneficially
owns (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that the ownership in excess of 50% existed prior
to the Business Combination;

provided, however, that a transaction shall not constitute a Change in Control
Event if it is in connection with the underwritten public offering of the
Company’s securities.

 

8



--------------------------------------------------------------------------------

IV. RIGHTS TO COMPANY MATERIALS, CONFIDENTIALITY.

A. Employee agrees that all lists, materials, books, files, reports,
correspondence, records, communications and other documents and information
provided by, prepared by, or made available by any LBI Entity to Employee in
connection with her services hereunder (“Company Materials”) shall be and shall
remain the property of the Company. Upon the termination of employment or the
expiration of this Agreement, all Company Materials shall be returned
immediately to the Company, and Employee shall not make or retain any copies
thereof. All Company Materials and confidential information relating to the
Company or its operations shall remain the property of the Company and shall not
be disclosed by Employee to any other party. In consideration for employment
with the Company and in exchange for the consideration provided for by this
Agreement, Employee specifically agrees that after termination of Employee’s
employment with the Company for any reason, Employee shall not, without the
prior written consent of the Company, or as may otherwise be required by law or
legal process, use or communicate or divulge any Company Materials or
confidential information, knowledge or data to anyone other than the Company and
those specifically designated by it. Employee acknowledges and agrees that, as a
condition of employment, Employee will be required to execute a stand-alone
Confidentiality and Non-Disclosure Agreement, prior to performing any services
pursuant to this Agreement.

 

V. INJUNCTIVE RELIEF.

A. Employee acknowledges that the services Employee is to render to Company are
of a special, peculiar and extraordinary character that gives them a unique
value, the loss of which cannot be reasonably or adequately compensated for in
damages in a legal action. It is further expressly acknowledged and agreed that
the Company will or would suffer irreparable injury if Employee were to fail to
perform services required under this Agreement and that the Company would by
reason of that injury be entitled to injunctive relief in a court of appropriate
jurisdiction in addition to any other rights or remedies which may be available
to the Company. Employee further consents and stipulates to the entry of such
injunctive relief in such a court prohibiting Employee from competing with the
Company in violation of this Agreement.

 

9



--------------------------------------------------------------------------------

VI. SOLICITING EMPLOYEES.

A. Employee promises and agrees that Employee will not, during the term of this
Agreement, including any option terms, or for a period of twelve (12) months
thereafter, directly or indirectly solicit any employees of the Company having
an annual rate of income from the Company of twenty-four thousand dollars
($24,000.00) or more, to work for any business, individual, partnership, firm,
corporation, or other entity then in competition with the business of the
Company or any subsidiary or affiliate of the Company, including, but not
limited to, any radio station or television station broadcasting within a one
hundred fifty (150) mile radius of Los Angeles, California.

 

VII. ARBITRATION.

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or arising out of or relating in any
way to Employee’s employment or association with any LBI Entity or termination
of the same, including, without limiting the generality of the foregoing, any
alleged violation of statute, common law or public policy, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Los Angeles County, California, before a sole arbitrator selected
from Judicial Arbitration and Mediation Services, Inc., Los Angeles County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought by either party to this Agreement in a court
of law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. The Arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, then by striking from
a list of arbitrators supplied by JAMS. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions

 

10



--------------------------------------------------------------------------------

upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or the provision of services under this
Agreement. The Company will pay the arbitrator’s fees and arbitration expenses
and any other costs associated with the arbitration or arbitration hearing that
are unique to arbitration (recognizing that each side bears its own deposition,
witness, expert and attorneys’ fees and other expenses as and to the same extent
as if the matter were being heard in court).

 

VIII.  MISCELLANEOUS.

A. ENTIRE AGREEMENT; WAIVER; MODIFICATION. This instrument constitutes the
entire agreement of the parties hereto and supersedes and replaces any other
written or oral agreement or understanding with respect to the subject matter
hereof. This Agreement may only be modified, amended or waived by written
instrument executed by both parties. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or a
dissimilar nature.

B. RIGHTS CUMULATIVE. The Company’s rights under this Agreement are cumulative,
and the exercise of one right will not be deemed to preclude the exercise of any
other rights; likewise, the Company’s rights hereunder are in addition to any
other rights of the Company at law or in equity.

C. COMMUNICATIONS. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
hand-delivered or if mailed by registered or certified mail, postage prepaid,
addressed to Employee at Employee’s address as it appears on the records of the
Company or addressed to the Company at its principal office at 1845 Empire
Avenue, Burbank, California 91504. Either party may change the address at which
notice shall be given by written notice given in the above manner.

 

11



--------------------------------------------------------------------------------

D. SAVINGS CLAUSE. Should any valid federal or state law or final determination
of any administrative agency or court of competent jurisdiction affect any
provision of this Agreement, the provision or provisions so affected shall be
automatically conformed to the law or determination and otherwise this Agreement
shall continue in full force and effect.

E. GOVERNING LAWS. This Agreement shall be governed as to its validity and
effect by the laws of the State of California without regard to principles of
conflict of laws.

F. CONSTRUCTION. Each party has cooperated in the drafting and preparation of
this Agreement, and therefore, the Agreement shall not be construed against
either party on the basis that any particular party was the drafter.

G. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

H. SURVIVAL. Sections IV, V, VI, VII, and VIII of this Agreement shall survive
the termination of this Agreement.

I. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the Company’s
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYEE     LIBERMAN BROADCASTING, INC. /s/ Wisdom Lu         /s/ Lenard
Liberman Wisdom Lu     By:   Lenard Liberman       Its:  

Executive Vice President, Secretary

and Chief Financial Officer

 

12